FILED
                             NOT FOR PUBLICATION                             APR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAJWINDER KAUR, a.k.a. Rajwinder                 No. 08-73833
Atwal,
                                                 Agency No. A075-708-722
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Rajwinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Kaur’s motion to reopen as

untimely where the motion was filed more than a year after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Kaur failed to establish changed

circumstances in India to qualify for the regulatory exception to the time limitation,

see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988, 996

(9th Cir. 2008) (requiring movant to produce material evidence with motion to

reopen that conditions in country of nationality had changed).

      PETITION FOR REVIEW DENIED.




                                          2                                      08-73833